Opinion by
Kincheloe, J.
Plaintiffs state that the maximum thickness of the paper under consideration, after deducting the 5 percent tolerance permitted by T. D. 45418 (4), results in a thickness of 56/10000ths of an inch in excess of .004 of an inch prescribed in T. D. 44317, and argue that this trifling difference should be disregarded under the principle de minimus non curat lex. Plaintiffs rely *222on Abstract 47893, but in the present instance, apart from three laboratory reports received in evidence, no showing whatever was made that the paper of the thickness here in question is of the kind and class known and chiefly used as newsprint paper at the time of the enactment of the Tariff Act of 1930. Nor have the plaintiffs furnished any basis for holding the excess thickness of the paper as trifling and negligible under the principle de minimus non curat lex. The protests were overruled for lack of proof, following United States v. Tower & Sons (26 C. C. P. A. 1, T. D. 49534).